Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-17 in the reply filed on 09/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election is considered made without traverse for the reason(s) cited above.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the water filtration system is configured to receive fluid through a third one of the plurality of ports and direct the fluid to the second port of each of the plurality of filters wherein each of the plurality of filters is configured to output the fluid received at the second port through the first port and the water filtration system is configured to output the fluid from the first port through a fourth one of the plurality of ports” in claim 1 (similar limitation is present in claim 3 indicating supplying liquid from third port to fourth port in flush mode) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Fig. 1A thru Fig. 3 shows that the housing 19 comprises total of 3 ports (20, 85, and 95).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4-10 and 15 are objected to because of the following informalities:  
the limitation “the ultra-filtration modules” in line 12 should be changed to “the plurality of filtration modules” to keep claim limitations consistent and avoid any ambiguity with regard to what is being referred to by the limitation;
The limitation “second port” in line 19 should be “the second port” to provide proper antecedent basis;
The limitation “the second port of the flush pump” in line 3 of claim 4 is reciting the flush pump instead of the filtration pump;
The limitation “the computing device” in line 3 of claim 5 should be “the first computing device”;
The limitation “first one of the plurality of ports” in line 4 of claim 6 should be “the first one of the plurality of ports”;
The limitation “second one of the plurality of ports” in line 4 of claim 7 should be “the second one of the plurality of ports”;
The limitation “second one of the plurality of ports” in line 4 of claim 8 should be “the second one of the plurality of ports”;
The limitation “second one of the plurality of ports” in line 3 of claim 9 should be “the second one of the plurality of ports”;
The limitation “output pressor sensor” in line 4 of claim 10 should be “the output pressure sensor”;
The limitation “the computing device” in line 6 of claim 10 should be “the first computing device”;
The limitation “the computing device” in line 8 on page 8 and line 4 in page 9 of claim 15 should be “the first computing device”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the housing encloses components configured to, in a filtration mode, filter water received through one of the plurality of ports to produce potable water and output the potable water through one of the plurality of ports and wherein the housing encloses components configured to, in a flush mode, use fluid received through one of the plurality of ports to remove contaminants captured in the water filtration system and output the contaminants through one of the plurality of ports” in lines 3-8 on page 2 renders the claim indefinite because it is unclear whether each of those “one of the plurality of ports” are different or same.
Claim 1 recites the limitation "the plurality of filters" and “each of the plurality of filters” in lines 16-17 on page 2 and line 1 on page 3.  There is insufficient antecedent basis for this limitation in the claim. Similar limitation is present in claim 2.
Claim 15 recites the limitation "the plurality of filters" and “each of the plurality of filters” in lines 15-16 on page 6 and line 3, 8, 11 on page 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the plurality of filters" and “each of the plurality of filters” in lines 5-6 and 11 on page 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 12-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0219613A1 (hereinafter referred as “Scheu”), in view of US 2003/0127388 (hereinafter referred as “Ando”).
Regarding claim 1, Scheu teaches a water filtration system comprising: a housing (14 or 114) having a plurality of ports (refer fig. 2) for receiving and outputting fluids wherein the housing encloses components configured to, in a filtration mode, filter water received through one of the plurality of ports to produce potable water and output the potable water through one of the plurality of ports and wherein the housing encloses components configured to, in a flush mode, use fluid received through one of the plurality of ports to remove contaminants captured in the water filtration system and output the contaminants through one of the plurality of ports (refer fig. 3 thru 10 indicating flow of water though the system, wherein 132 and 116 serve as inlets, 140 serves as drain outlet, 124 serve as outlet to tank) wherein the components comprise: 
a plurality of filtration modules (112a, 112b); wherein each of the plurality of filtration modules comprises a first port and a second port and a filtration membrane therebetween and wherein each of the filtration modules is fluidly coupled to the plurality of ports (refer fig. 3 thru 10); 
wherein in the filtration mode, the water filtration system is configured to receive water through a first one (116) of the plurality of ports and direct the water received through the first one of the plurality of ports to the first port of each of the plurality of filters wherein each of the plurality of filters is configured to output the water received at the first port through the second port and the water filtration system is configured to output the water from second port through a second one (124) of the plurality of ports ([0025] discloses that the filtration modules can be arranged in parallel configuration to increase output of filtered water) and 
wherein in the flush mode, the water filtration system is configured to receive fluid through a third one (132) of the plurality of ports and direct the fluid to each of the filtration modules wherein each of the filtration module is configured to output the fluid received through the first port (refer flow arrows in fig. 8) and the water filtration system is configured to output the fluid from the first port through a fourth one (140) of the plurality of ports.
Scheu teaches that various membranes have also been developed that separate impurities from water based on the size of the impurity, and discloses that it is known to use micro-filtration membranes to retain large suspended solids, such as particulate matter, while passing small suspended solids and all dissolved materials, ultra-filtration membranes to retain suspended solids, oils, bacteria, large macromolecules and proteins, while passing most small organic compounds, acids, and alkaline compounds, nano-filtration membranes to retain all solids, bacteria, macromolecules, organic compounds, and divalent salts, while passing monovalent salts, acid and alkaline compounds [0003]. Selection of type of membrane to achieve desired retention of contaminants would have been an obvious matter of choice to one of ordinary skill in the art.
Scheu does not disclose that flushing is performed by passing fluid through second ports of the filtration modules. However, backwashing though permeate outlets is known in the art. Ando teaches a water filtration system comprising a plurality of ultrafiltration membranes arranged in parallel (refer fig. 4, fig. 5), wherein during backwash, liquid is supplied through permeate port towards feed port to clean the membrane. One of ordinary skill in the art would have had a reasonable expectation of success in applying a known technique of backwashing as disclosed by Ando to the system of Scheu to operate the filtration modules in parallel and enable backwashing in reverse direction to obtain high recovery rate.
Claim 1 recites (in multiple instances) limitations with phrase “configured to” which is indicative of manner of operating the apparatus or components of apparatus. It should be noted that claim 1 is directed to an apparatus. Manner of operating the apparatus does not differentiate apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 2, Scheu further teaches that the system further comprising a first conduit having a first end and a second end wherein the first end of the first conduit is fluidly coupled to the first one of the plurality of ports and the second end of the first conduit is fluidly coupled to the first port of each of the plurality of filters and a second conduit having a first end and a second end wherein the first end of the second conduit is fluidly coupled to the second one of the plurality of ports and the second end of the second conduit is fluidly coupled the second port of each of the plurality of filters (refer fig. 3, 5-10 indicating conduit layout and connection to and from the plurality of ports).
Regarding claim 3, Scheu further teaches that the system further comprising a flush pump (134) having a first port and second port wherein the first port of the flush pump is fluidly connected to the third one (132) of the plurality of ports and the second port of the flush pump is fluidly connected to each of the ultra-filtration modules via the second conduit wherein the water filtration system is configured to activate the flush pump in the flush mode to pump fluid into the water filtration system through the third one (132) of the plurality of ports and then through the second conduit to each of the ultra-filtration modules and then through the first port of each of the ultra- filtration modules and through the first conduit and out of the water filtration system through the fourth one (140) of the plurality of ports. As indicated in rejection of claim 1, Ando discloses providing backwashing flow using a flush pump (106) to supply backwash liquid to second port of UF module to first port of UF module and to a drain/feed tank (Refer fig. 5).
Claim 3 recites “the water filtration system is configured to…” which is indicative of manner of operating the system of claim 3. It should be noted that claim 3 is directed to an apparatus. Manner of operating the apparatus does not differentiate apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 4, Scheu further teaches that the system further comprising a filtration pump (120) having a first port and second port wherein the first port of the filtration pump is fluidly connected to the first one (116) of the plurality of ports and the second port of the filtration pump is fluidly connected to the first port of the ultra-filtration module via the first conduit wherein the water filtration system is configured to activate the filtration pump in the filtration mode to pump fluid into the water filtration system through the first one (116) of the plurality of ports and then through the first conduit to the first port of the ultra-filtration module and then through the second port of each of the ultra-filtration modules and through the second conduit and out of the water filtration system through the second one (124) of the plurality of ports (refer fig. 6). Parallel configuration of UF modules disclosed in [0025] of Scheu and the arrangement of the UF modules in parallel configuration is taught by Ando (Refer fig. 4, 5).
Claim 4 recites “the water filtration system is configured to…” which is indicative of manner of operating the system of claim 3. It should be noted that claim 3 is directed to an apparatus. Manner of operating the apparatus does not differentiate apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 12, modified Scheu teaches limitations of claim 1 as set forth above. Selecting number of ports would have been an obvious matter of choice to one of ordinary skill in the art since Ando teaches supplying backwashing water through permeate outlet of the UF modules (refer fig. 4, fig. 5).
Regarding claim 13, modified Scheu teaches limitations of claim 1 as set forth above. Scheu does not disclose dimensions of the housing. However, selecting size of the housing would have been obvious to one of ordinary skill in the art to achieve desired capacity of the water treatment system. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 16, Scheu teaches water filtration system comprising: a housing (14 or 114) fluidly connected between a cistern (refer [0020]) and a main water input to a building (outlet 138 is connected to plumbing of a building) having plumbing wherein the housing comprises a plurality of ports (132, 116, 140, 124, 138) for receiving and outputting fluids wherein the housing encloses components configured to, in a filtration mode, filter water from the cistern received through one (116) of the plurality of ports to produce potable water and output the potable water through one (124) of the plurality of ports and wherein the housing encloses components configured to, in a flush mode, use fluid received through one of the plurality of ports to remove contaminants captured in the water filtration system and output the contaminants through one of the plurality of ports (refer fig. 8 explaining a flush mode) wherein the components comprise:
a plurality of filtration modules (112a, 112b); wherein each of the plurality of filtration modules comprises a first port and a second port and a filtration membrane therebetween and wherein each of the filtration modules is fluidly coupled to the plurality of ports (refer fig. 3 thru 10); 
wherein in the filtration mode, the water filtration system is configured to receive water through a first one (116) of the plurality of ports and direct the water received through the first one of the plurality of ports to the first port of each of the plurality of filters wherein each of the plurality of filters is configured to output the water received at the first port through the second port and the water filtration system is configured to output the water from second port through a second one (124) of the plurality of ports ([0025] discloses that the filtration modules can be arranged in parallel configuration to increase output of filtered water) and 
wherein in the flush mode, the water filtration system is configured to receive fluid through a third one (132) of the plurality of ports and direct the fluid to each of the filtration modules wherein each of the filtration module is configured to output the fluid received through the first port (refer flow arrows in fig. 8) and the water filtration system is configured to output the fluid from the first port through a fourth one (140) of the plurality of ports.
Scheu teaches that various membranes have also been developed that separate impurities from water based on the size of the impurity, and discloses that it is known to use micro-filtration membranes to retain large suspended solids, such as particulate matter, while passing small suspended solids and all dissolved materials, ultra-filtration membranes to retain suspended solids, oils, bacteria, large macromolecules and proteins, while passing most small organic compounds, acids, and alkaline compounds, nano-filtration membranes to retain all solids, bacteria, macromolecules, organic compounds, and divalent salts, while passing monovalent salts, acid and alkaline compounds [0003]. Selection of type of membrane to achieve desired retention of contaminants would have been an obvious matter of choice to one of ordinary skill in the art.
Scheu does not disclose that flushing is performed by passing fluid through second ports of the filtration modules. However, backwashing though permeate outlets is known in the art. Ando teaches a water filtration system comprising a plurality of ultrafiltration membranes arranged in parallel (refer fig. 4, fig. 5), wherein during backwash, liquid is supplied through permeate port towards feed port to clean the membrane. One of ordinary skill in the art would have had a reasonable expectation of success in applying a known technique of backwashing as disclosed by Ando to the system of Scheu to operate the filtration modules in parallel and enable backwashing in reverse direction to obtain high recovery rate.
Claim 1 recites (in multiple instances) limitations with phrase “configured to” which is indicative of manner of operating the apparatus or components of apparatus. It should be noted that claim 1 is directed to an apparatus. Manner of operating the apparatus does not differentiate apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Whether to supply filtered water output from the filtration modules to the tank (129) or to the building plumbing would have been an obvious matter of design choice to one of ordinary skill in the art. Additionally, the plumbing arrangement disclosed by Scheu enable routing of filtered water to the plumbing of the building (refer filtered water outlet splitting to connect to port 124 and also to port 138 via valves 202c and 200c)..
Regarding claim 17, modified Scheu teaches limitations of claim 16 as set forth above. Scheu does not disclose dimensions of the housing. However, selecting size of the housing would have been obvious to one of ordinary skill in the art to achieve desired capacity of the water treatment system. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim(s) 5-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scheu, in view of Ando as applied to claim 4 above, and further in view of CN 110627271A (hereinafter referred as “Ren”, refer attached English language machine translation for claim mapping).
Regarding claim 5, Scheu further discloses that the system comprises a control unit to control, or provide a user with information about, the operation of the water purification system 10, for example, control unit 46 may include circuitry (not shown) that controls pumps, valves, or other plumbing components, in order to operate the water purification system in various modes [0019], the control unit may be pre-programed to periodically enter into recirculation and/or backwash mode [0043]-[0046]. Scheu does not explicitly disclose that the control unit comprises non-transitory computer readable medium containing instructions that, when executed by a processor on a first computing device, cause the computing device to activate the flush pump during a flush mode and activate the filtration pump during a filtration mode. However, to provide adequate means to execute the functions disclosed would have been obvious to one of ordinary skill in the art. 
Ren teaches a water purification system comprising an UF module (3); a plurality of instruments detecting water flow, TDS, pressure (refer abstract, page 8); a processor (19); wherein the instruments are connected to the processor for acquiring and processing data received from the instruments (page 7, page 8), the processor is connected with a wireless communication device (20) of a terminal device which can be a computer (page 8); and also discloses that the processor and the wireless communication device are also connected with cloud storage for storing information (page 8). 
It would have been obvious to one of ordinary skill in the art to use known controller components such as a non-transitory computer readable medium and a plurality of computing device to control the system as taught by Scheu and Ren to enable automatic control of the system.
Regarding claims 6-11, Ren teaches providing a plurality of instruments for detecting flow pressure, flowrate, TDS, and communicating data received from the instruments to the processor (refer abstract, page 7, page 8). Selecting locations of the instruments such as pressure, TDS, flowrate etc. and monitoring and controlling components of the system based on the data received from the instruments would have been an obvious matter of design choice to one of ordinary skill in the art to achieve desired control of the functions of the system since Scheu teaches controlling valves and pumps to switch between filtration mode, recirculation mode and backwashing mode, and Ren discloses monitoring pressure, TDS, and flowrate to control operation of the system.
Regarding claim 15, Scheu teaches a water filtration system comprising: a housing (14 or 114) having a plurality of ports (refer fig. 2) for receiving and outputting fluids wherein the housing encloses components configured to, in a filtration mode, filter water received through one of the plurality of ports to produce potable water and output the potable water through one of the plurality of ports and wherein the housing encloses components configured to, in a flush mode, use fluid received through one of the plurality of ports to remove contaminants captured in the water filtration system and output the contaminants through one of the plurality of ports (refer fig. 3 thru 10 indicating flow of water though the system, wherein 132 and 116 serve as inlets, 140 serves as drain outlet, 124 serve as outlet to tank) wherein the components comprise: 
a plurality of filtration modules (112a, 112b); wherein each of the plurality of filtration modules comprises a first port and a second port and a filtration membrane therebetween and wherein each of the filtration modules is fluidly coupled to the plurality of ports (refer fig. 3 thru 10); 
wherein in the filtration mode, the water filtration system is configured to receive water through a first one (116) of the plurality of ports and direct the water received through the first one of the plurality of ports to the first port of each of the plurality of filters wherein each of the plurality of filters is configured to output the water received at the first port through the second port and the water filtration system is configured to output the water from second port through a second one (124) of the plurality of ports ([0025] discloses that the filtration modules can be arranged in parallel configuration to increase output of filtered water) and 
wherein in the flush mode, the water filtration system is configured to receive fluid through a third one (132) of the plurality of ports and direct the fluid to each of the filtration modules wherein each of the filtration module is configured to output the fluid received through the first port (refer flow arrows in fig. 8) and the water filtration system is configured to output the fluid from the first port through a fourth one (140) of the plurality of ports.
Scheu teaches that various membranes have also been developed that separate impurities from water based on the size of the impurity, and discloses that it is known to use micro-filtration membranes to retain large suspended solids, such as particulate matter, while passing small suspended solids and all dissolved materials, ultra-filtration membranes to retain suspended solids, oils, bacteria, large macromolecules and proteins, while passing most small organic compounds, acids, and alkaline compounds, nano-filtration membranes to retain all solids, bacteria, macromolecules, organic compounds, and divalent salts, while passing monovalent salts, acid and alkaline compounds [0003]. Selection of type of membrane to achieve desired retention of contaminants would have been an obvious matter of choice to one of ordinary skill in the art.
Scheu does not disclose that flushing is performed by passing fluid through second ports of the filtration modules. However, backwashing though permeate outlets is known in the art. Ando teaches a water filtration system comprising a plurality of ultrafiltration membranes arranged in parallel (refer fig. 4, fig. 5), wherein during backwash, liquid is supplied through permeate port towards feed port to clean the membrane. One of ordinary skill in the art would have had a reasonable expectation of success in applying a known technique of backwashing as disclosed by Ando to the system of Scheu to operate the filtration modules in parallel and enable backwashing in reverse direction to obtain high recovery rate.
Scheu further teaches that the system further comprising a first conduit having a first end and a second end wherein the first end of the first conduit is fluidly coupled to the first one of the plurality of ports and the second end of the first conduit is fluidly coupled to the first port of each of the plurality of filters and a second conduit having a first end and a second end wherein the first end of the second conduit is fluidly coupled to the second one of the plurality of ports and the second end of the second conduit is fluidly coupled the second port of each of the plurality of filters (refer fig. 3, 5-10 indicating conduit layout and connection to and from the plurality of ports).
Scheu further teaches that the system further comprising a flush pump (134) having a first port and second port wherein the first port of the flush pump is fluidly connected to the third one (132) of the plurality of ports and the second port of the flush pump is fluidly connected to each of the ultra-filtration modules via the second conduit wherein the water filtration system is configured to activate the flush pump in the flush mode to pump fluid into the water filtration system through the third one (132) of the plurality of ports and then through the second conduit to each of the ultra-filtration modules and then through the first port of each of the ultra- filtration modules and through the first conduit and out of the water filtration system through the fourth one (140) of the plurality of ports. As indicated in rejection of claim 1, Ando discloses providing backwashing flow using a flush pump (106) to supply backwash liquid to second port of UF module to first port of UF module and to a drain/feed tank (Refer fig. 5).
Scheu further teaches that the system further comprising a filtration pump (120) having a first port and second port wherein the first port of the filtration pump is fluidly connected to the first one (116) of the plurality of ports and the second port of the filtration pump is fluidly connected to the first port of the ultra-filtration module via the first conduit wherein the water filtration system is configured to activate the filtration pump in the filtration mode to pump fluid into the water filtration system through the first one (116) of the plurality of ports and then through the first conduit to the first port of the ultra-filtration module and then through the second port of each of the ultra-filtration modules and through the second conduit and out of the water filtration system through the second one (124) of the plurality of ports (refer fig. 6). Parallel configuration of UF modules disclosed in [0025] of Scheu and the arrangement of the UF modules in parallel configuration is taught by Ando (Refer fig. 4, 5).
Claim 1 recites (in multiple instances) limitations with phrase “configured to” which is indicative of manner of operating the apparatus or components of apparatus. It should be noted that claim 1 is directed to an apparatus. Manner of operating the apparatus does not differentiate apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Scheu further discloses that the system comprises a control unit to control, or provide a user with information about, the operation of the water purification system 10, for example, control unit 46 may include circuitry (not shown) that controls pumps, valves, or other plumbing components, in order to operate the water purification system in various modes [0019], the control unit may be pre-programed to periodically enter into recirculation and/or backwash mode [0043]-[0046]. Scheu does not explicitly disclose that the control unit comprises non-transitory computer readable medium containing instructions that, when executed by a processor on a first computing device, cause the computing device to activate the flush pump during a flush mode and activate the filtration pump during a filtration mode. However, to provide adequate means to execute the functions disclosed would have been obvious to one of ordinary skill in the art. 
Ren teaches a water purification system comprising an UF module (3); a plurality of instruments detecting water flow, TDS, pressure (refer abstract, page 8); a processor (19); wherein the instruments are connected to the processor for acquiring and processing data received from the instruments (page 7, page 8), the processor is connected with a wireless communication device (20) of a terminal device which can be a computer (page 8); and also discloses that the processor and the wireless communication device are also connected with cloud storage for storing information (page 8). 
It would have been obvious to one of ordinary skill in the art to use known controller components such as a non-transitory computer readable medium and a plurality of computing device to control the system as taught by Scheu and Ren to enable automatic control of the system.
Ren teaches providing a plurality of instruments for detecting flow pressure, flowrate, TDS, and communicating data received from the instruments to the processor (refer abstract, page 7, page 8). Selecting locations of the instruments such as pressure, TDS, flowrate etc. and monitoring and controlling components of the system based on the data received from the instruments would have been an obvious matter of design choice to one of ordinary skill in the art to achieve desired control of the functions of the system since Scheu teaches controlling valves and pumps to switch between filtration mode, recirculation mode and backwashing mode, and Ren discloses monitoring pressure, TDS, and flowrate to control operation of the system.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Scheu, in view of Ando as applied to claim 1 above, and further in view of US 2016/0221837 (hereinafter referred as “Chang”).
Regarding claim 14, modified Scheu teaches limitations of claim 1 as set forth above. The system of Scheu inherently comprises a primary power source to operate the system including the control unit, pumps, and various valves throughout the system. Scheu does not disclose that the system comprises a backup power source such as a battery.
Chang teaches a water filtering apparatus which is connected to a water source to filter raw water of the water source, including a frame, a filtering device, a pump, a rechargeable battery, a power device, and a switch. The power device includes a first power input port, a second power input port, and a power output port. The first power input port is electrically connected to the rechargeable battery, and the power output port is electrically connected to the pump. When the second power input port is connected to an external power source, electric power of the external power source is supplied to the pump through the power output port, and supplied to the rechargeable through the second power input port to charge the rechargeable [0007].
It would have been obvious to one of ordinary skill in the art to modify the system of modified Scheu to include a backup battery as a secondary source of power as taught by Chang to operate the system when primary source of power is not available.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777